127 F.3d 649
Roman HEMPHILL, Appellantv.Fred JOHNSON, etc., et al., Appellees.Robert DRISCOLL, Appellant,v.Paul K. DELO, et al., Appellees.
Nos. 95-3357, 95-4037.
United States Court of Appeals,
Eighth CircuitApril 17, 1997.

1
Appeals from the United States District Court for the Eastern District of Missouri.


2
Prior reports:  105 F.3d 391, 105 F.3d 393.


3
On further consideration, the petitions for rehearing by the panel filed by the appellees are granted.  The panel's opinions are vacated and new opinions will be issued at a future date.  The grant of rehearing by the panel moots the appellees' suggestions for rehearing en banc and no action will be taken on the suggestions.